                 Case 2:19-cv-01235-RSM Document 1 Filed 08/07/19 Page 1 of 5




 1

 2

 3


 4

 5
                                     UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7   LOCALS 302 AND 612 OF THE
 8
     INTERNATIONAL UNION OF                                                    NO.
     OPERATING ENGINEERS
 9   CONSTRUCTION INDUSTRY HEALTH
     AND SECURITY FUND; LOCALS 302                                             COMPLAINT TO COMPEL AUDIT
10   AND 612 OF THE INTERNATIONAL
     UNION OF OPERATING ENGINEERS-
11
     EMPLOYERS CONSTRUCTION
12
     INDUSTRY RETIREMENT FUND;
     WESTERN WASHINGTON OPERATING
13   ENGINEERS-EMPLOYERS TRAINING
     TRUST FUND,
14
                                         Plaintiffs,
15

                             V.
i6

17   ALASKA FRONTIER CONSTRUCTORS,
     INC., an Alaska corporation,
f8
                                         Defendant.
19

20
                 Plaintiffs Locals 302 and 612 of the International Union of Operating
21
     Engineers Construction Industry Health and Security Fund, Locals 302 and 612 of
22
     the International Union of Operating Engineers-Employers Construction Industry
23

24   Retirement Fund, and Alaska Operating Engineers-Employers Training Trust Fund

25   and allege:

26
     COMPLAINT TO COMPEL AUDIT                                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                        ATI'ORNEYS AT LAW
     Page 1 of 5
     Q:\01-01999\541\Alaska Frontier Constructors 02160 COMPEL\Complaint.doc             100 WEST HARRISON STREET • NORTH TOWt:H, SUiTR 300
                                                                                                    SEATTLE, WAS! HNGTON 98119
                                                                                              TELEPHONH: (206) 1W-OW • MX: (20C>) 285-8925
               Case 2:19-cv-01235-RSM Document 1 Filed 08/07/19 Page 2 of 5




 1                                                                            I.


 2              They are unincorporated associations operating as trust funds pursuant to

 3
     Section 302 of the Labor Management Relations Act of 1947, as amended, to

 4
     provide medical, retirement, and training benefits for eligible participants. Plaintiffs'
 5
     offices are located in King County, Washington.
 6
                                                                             II.
 7

 8
                The Court has jurisdiction over the subject matter of this action under Section

 9   502 (e)(1) and (f) of the Employee Retirement Income Security Act of 1974

10   ("ER1SA"), 29 U.S.C. §1132 (e)(1) and (f) and under Section 301 (a) of the Taft-
11
     Hartley Act, 29 U.S.C. §1 85 (a).
12
                                                                             III.
13
                Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.
14
     §1132 (e)(2), because plaintiff Trusts are administered in this district,
15

f6                                                                           IV.


17               Defendant is an Alaska corporation.

18                                                                           V.

19
                 Defendant is bound to a collective bargaining agreement with Local 302 of the
20
     International Union of Operating Engineers (hereinafter "Local"), under which
21
     Defendant is required to promptiy and fully report for and pay monthly contributions to
22
     the Plaintiff Trusts at varying, specified rates for each hour of compensation
23

24   Defendant pays to its employees who are members of the bargaining unit

25   represented by the Local (such bargaining unit members are any of Defendant's part

26
     COMPLAINT TO COMPEL AUDET                                                      Reid, McCarthy, Ballcw & Lcahy, L.L.R
                                                                                                    ATTORNEYS AT LAW
     Page 2 of 5                                                                    100 WEST HARR1SON STREET * NORT1 [ TOWER, SUITE 300
     G:Vn-Ol999\541Waska Frontier Constructore 02160 COMPEL.VComplainl.doc
                                                                                                SRATTLF, WASHlNdTON 9S119
                                                                                         TELEPHONL (206) 285-0464 • FAX: (206)285-8925
                Case 2:19-cv-01235-RSM Document 1 Filed 08/07/19 Page 3 of 5




 1
     time or fui! time employees who perform any work task covered by the Defendant's

 2   labor contract with the Local, whether or not those employees actually join the Local).

 3
                                                                               VI.

 4
                 Defendant accepted the Plaintiffs' respective Trust Agreements and thereby
 5
     agreed to audits by the Plaintiff Trusts of its records as follows, in part:
 6
                 The Board may require the Employers, any Signatory Association, any
 7
                 Individual Employer, the Union, any Employee or other beneficiary to promptly
 8
                 furrush to the Trustees, on demand, such payroll records, information, data,
                 reports, or documents reasonably required for the purposes of administration
 9               of the Fund. The parties agree that they wiii use their best efforts to secure
                 cornpiiance with any reasonable request of the Board for any such information,
10               data, reports or documents. The Trustees, or their authorized representatives,
                 may examine the pertinent payroll records of each Individual Employer with
It
                 respect to the Employees benefiting from this Agreement whenever the
12               Trustees in connection with the proper administration of the Fund deem such
                 examination necessary or advisable,
13
                 In the event that any such audit shall determine that the Individual Employer is
14               delinquent in the payment of contributions due the Fund, the individual
                 Employer shall be obligated for the cost of such audit; provided, however, that
15
                 the Board of Trustees may waive the imposition of such costs upon good
16               cause shown.


17                                                                             VII.

18               The Trustees of Plaintiff Trusts deem it both necessary and advisable to the
19
     proper administration of the Trusts that their authorized representatives examine the
20
     Defendant's books and records for the inclusive period of January 1, 2016 through
21
     the Present Date to determine if the Defendant previously reported for and paid to
22
     the Trusts ail of the amounts due them for the inclusive employment of members of
23

24   the bargaining unit represented by the Local for said period.

25

26
     COMPLAINT TO COMPEL AUDIT                                                        Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                      ATTORNEYS AT LAW
     Page 3 of 5                                                                      100 WEST 1IARR1SON STRHET • NORTH TOWER, SUITE 300
     G:\01-01999\541\A!aska Ffontisr Constructors 02160 COMPEL\Comp!s'nt.doc
                                                                                                  SCATTLh:, WASHINGTON 98119
                                                                                           TELEPHONE; (206) 285.0464 • FAX: (206) 2H-i-8925
               Case 2:19-cv-01235-RSM Document 1 Filed 08/07/19 Page 4 of 5




 1
                                                                              VIII.

 2
                 On July 2, 2019, a notification letter was emailed to the Defendant. To date
 3

     Defendant has failed to make ail of the requested records available for the thorough
 4

 5   examination the Trustees deem necessary and advisable to the proper administration

 6   of the Trusts.

 7              WHEREFORE, Plaintiffs pray the court as follows:
 8
                 1. That the Court enter an Order Compelling Audit under which the
 9
     Defendant shall be directed by the Court, within a specified time to make available to
10
     the authorized representatives of the Trustees of the Trusts the following documents:
11

                             A. Vendor Payment History including date, payee, check number
12
                                   and amount for the following quarters:
13
                                                     2018-4th quarter
14                                                   2017-3rd quarter

15               2. Afford to the authorized representatives of the Trustees of the Trusts

16
     both ample time and opportunity to examine all such materials of Defendant at such
17
     time and at such place as shall be convenient to the Trustees' authorized
18
     representatives.
19
                 3. For judgment against the Defendant for:
20

21                           A. All of the Plaintiff's attorney's fees incurred in gaining auditor

22                                       access to Defendant's records;

23                           B. Ail auditing expenses incurred by the Trusts in conducting the

24
                                         audit;
25

26
     COMPLAINT TO COMPEL AUDIT                                                        Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                       ATFOKNEYSATLAW
     Page 4 of 5                                                                      100 Wh:ST HARR1SON STREET • NORTH TOWER, SUITE 300
     G\01-01999\541V\laska Frontier Gonstructors 02160 COMPELAComplsint.doc
                                                                                                  SEATTLE, WAHHtNOTON 98i i9
                                                                                           THLKPHONE: (Z06) 285-0-164 * FAX: (206) 285-8925
                                                                                                            is'-f^S^v
               Case 2:19-cv-01235-RSM Document 1 Filed 08/07/19 Page 5 of 5




 1                          C. Ali of the Plaintiffs' costs incurred in gaining auditor access to

 z                                      defendant's records; and

 3                           D. For such other and further relief as the Court may deem just and

 4
                                        equitable.
 5
                 DATED this ^_ day of August, 2019.
 6
                                                                             REID, MCCARTHY, BALLEW & LEAHY,
 7                                                                           LL.P.

 8

 9
                                                                             Russell J. Reid, WrSB^ #2560
10                                                                           Attorney for Plaintiffs

11

12


13

14

15


16


17

18

19


20

21


22


23

24

25


26
     COMPLAINT TO COMPEL AUDIT                                                               Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                              ATTORNEYS AT LAW
     Page 5 of 5                                                                             100 WEST ] [AR1USON STKF:RT * NORTH TOWEK, StJiTK 100
     G.\01-01999\541Waska Frontiei Cnnstiuctors 02160 COMPEL\Gompf3int.dac
                                                                                                           SEATTLE, WASHINGTON 98119
                                                                                                  TELEPHONE: (ZOCi) 285-0464 • FAX: (206) Z85-89Z1)
                                                                                                                   ®<S^SS3?
                                                                                                                    ..[MSSS.;,
